DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,505,119 to Chen.
As to claim 1, Chen teaches a handheld sanding device (col. 1: lines 52 – col. 2: lines 67) comprising: a power generation unit configured to generate rotating force for sanding operation; a power transmission unit configured to be coupled to the power generation unit, and to transmit the rotating force generated by the power generation unit; a sanding unit configured to be rotated by the rotating force, transmitted through the power transmission unit, in order to sand a sanding target surface; and a shaft coupling unit configured to connect the power transmission unit and the sanding unit to each other so that the sanding unit is freely inclined based on the power transmission unit(col. 3: lines 45-56, col. 4: lines 26-43 and col. 5: lines 31-44 wherein apparatus and method are taught for power/force generation, transmission and shaft coupling for a handheld sanding tool).
As to claim 6, Chen teaches the handheld sanding device of claim 1, further comprising an extension unit configured to connect the power generation unit and the power transmission unit to each other in order to transmit the rotating force, generated by the power generation unit, to the power transmission unit(col. 3: lines 45-56, col. 4: lines 3-33).


Allowable Subject Matter
5. 	Claims 2-5, 7-10 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                                  
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,762,153 to Forster discloses a motor control system for a machine tool.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846